Citation Nr: 9934962	
Decision Date: 12/15/99    Archive Date: 12/23/99

DOCKET NO.  97-20 200A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for prostate cancer.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. E. Larkin, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1945 to August 
1947.

This matter was initially before the Board of Veterans' 
Appeals (Board) on appeal from a February 1997 rating action 
of the Buffalo, New York Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

In August 1997, the veteran testified at a personal hearing 
at the RO.  A transcript of that hearing is associated with 
the record.  

The Board remanded the case in November 1998 for further 
development.  In May 1999, the veteran testified at a 
personal hearing before the undersigned Member of the Board 
sitting at the RO.  A transcript of that hearing is 
associated with the record.  At the May 1999 hearing, the 
appellant submitted additional evidence and waived review of 
the evidence by the RO.  38 C.F.R. § 20.1304 (1999).  


REMAND

The veteran contends that he has prostate cancer as a result 
of exposure to radiation during service.  As noted by the 
Board in the November 1998 remand, service records clearly 
document the veteran's participation in OPERATION CROSSROADS, 
and there is no question regarding his participation in 
atmospheric testing of nuclear weapons as defined under 
38 C.F.R. §§ 3.309, 3.311.  The Board also noted that, during 
the pendency of the appeal, 38 C.F.R. § 3.311 was amended to 
include prostate cancer as one of the radiogenic diseases 
that may be induced by exposure to ionizing radiation.  Thus, 
the case was remanded for processing under the provisions of 
38 C.F.R. § 3.311.  

The United States Court of Appeals for Veterans Claims 
(formerly the United States Court of Veterans Appeals) 
(hereinafter, the Court) has stated that a claim for service 
connection based on 38 C.F.R. § 3.311 is a unique type of 
service connection claim, and pursuant to that regulation, VA 
must furnish the special assistance to the appellant provided 
for in that regulation.  Hilkert v. West, 11 Vet. App. 284 
(1998).  

In this case, the veteran has satisfied each of the four 
conditions required for consideration under 38 C.F.R. § 3.311 
because he has been diagnosed with prostate cancer, which was 
recently added to the list of radiogenic diseases in 38 
C.F.R. § 3.311(b)(2)(xxiii), prostate cancer is not 
presumptively service-connected under 38 C.F.R. §§ 
3.307(a)(3) or 3.309(a) or (d) and was manifested within the 
applicable presumptive period, and the veteran contends that 
the prostate cancer resulted from exposure to radiation 
during service.  

When these four § 3.311(a)(1) criteria are satisfied, as they 
were in the instant case, VA has the obligation to make an 
"assessment" of the radiation-exposure dose experienced by 
the veteran in service and then, dependent upon the result of 
that assessment, a further obligation to fulfill other 
developmental, procedural steps.  Hilkert v. West, 11 Vet. 
App. 284 (1998).  After it is determined by the dose 
assessment that the veteran was exposed to radiation, the RO 
is then required to refer the case to the Under Secretary for 
Benefits for further consideration.  38 C.F.R. § 3.311(b); 
Hilkert v. West, 12 Vet. App. 145 (1999) citing Wandel v. 
West, 11 Vet. App. 200 (1998).  

In May 1999, the RO received a dose estimate of the veteran's 
exposure to radiation during service; however, the case was 
not referred to the Under Secretary for Benefits.  
Accordingly, pursuant to 38 C.F.R. § 3.311 and the Court's 
holding in Hilkert and Wandel, this matter must be remanded 
again for further development.  

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268 (1998).  Where the remand orders of 
the Board are not complied with, the Board itself errs in 
failing to insure compliance.  As such, the Board finds that 
the case is not ready for appellate review and must be 
remanded for further development.  

The Board notes that the RO has not adjudicated the claim, or 
taken further action, based on the receipt of additional 
evidence since the November 1998 remand, due to the veteran's 
waiver of such review at the May 1999 hearing.  Nevertheless, 
despite the veteran's desire that the Board proceed directly 
with review, additional information is necessary.

The Board does not herein make a determination that the 
veteran's claim is or is not well grounded.  As pointed out 
by the Court in Hilkert v. West, 11 Vet. App. at 291:

A § 3.311 claim is thus a unique sort of 
service-connection claim as to which VA 
must supply special claims-development 
assistance upon a showing that a claimant 
falls under that section's provisions, 
even where that claim might not otherwise 
satisfy the criteria for a well-grounded 
claim outlined in Caluza [v. Brown, 7 
Vet. App. 498, 506 (1995) aff'd per 
curiam 78 F.3d 604 (Fed. Cir. 1996) 
(table)].

Thus, to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

1.  The RO should proceed with 
development under 38 C.F.R. § 3.311, to 
include forwarding the veteran's claims 
folder to the VA Under Secretary for 
Benefits for further consideration under 
38 C.F.R. § 3.311(c).  

2.  After the development requested above 
has been completed, the RO should again 
review the veteran's claim.  If any 
development is incomplete, the RO should 
take appropriate corrective action.  If 
any benefit sought on appeal remains 
denied, the veteran and representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


